     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                )   Case No. 20CV1818-MMA-MSB
                                                )
10                         Plaintiff,           )
11                                              )   MEMORANDUM IN SUPPORT OF
                                                )   MOTION OF DOUGLAS M. WADE
                           v.
12                                              )   AND THE LAW OFFICES OF
                                                )   DOUGLAS M. WADE TO
13     CISSY STEELE AKA CISSY GERALD;           )   WITHDRAW AS COUNSEL FOR
       DIABOLIC VIDEO PRODUCTIONS,              )   DEFENDANT CISSY STEELE
14     INC; BLACK ICE LTD; ZERO                 )
       TOLERANCE ENTERTAINMENT,                 )   Date: June 7, 2021
15     INC.; THIRD DEGREE FILMS; AND            )   Time: 2:30 p.m.
16     ELEGANT ANGEL, INC.                      )   Dept.: 3D
                                                )   Judge: Hon. Michael M. Anello
17                                              )
                           Defendant.
                                                )   Complaint Filed: September 15, 2020
18                                              )   Trial Date: NDS
       __________________________________       )
19
20         Douglas M. Wade and the Law Offices of Douglas M. Wade (hereafter
21   “Movants”) move the Court for an order granting leave to withdraw as counsel of record
22   for Defendant Cissy Steele on the grounds that the issues involved require retention of
23   criminal defense counsel and non-payment of attorney's fees. Movants respectfully
24   submit the following summary of facts and argument in support of their motion to
25   withdraw.
26         //
27
28                                1
      MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
00                      DEFENDANT CISSY STEELE
1    I. FACTS IN SUPPORT OF MOTION
2          The instant action for damages and injunctive relief is brought under 18 U.S.C. §§
3    1591 – 1595 against multiple defendants. Defendant Cissy Steele was served with the
4    summons and original complaint on or about October 1, 2020.
5          1. Movants have represented Defendant Cissy Steele since the filing of her
6    Answer to the Complaint on December 21, 2020.
7          2. Plaintiff’s counsel has advised that Defendant Steele is an unindicted co-
8    conspirator in a criminal action pending in the State of New York entitled Jane Doe Nos.
9    1-57 v. Peter Nygard, et al., 210-CV-201285 (SDNY-ER). She also has been informed that
10   there are other civil actions in other jurisdictions involving the same or similar issues
11   based upon Mr. Nygard’s conduct which have been stayed pending resolution of the
12   criminal matters.
13         3. Defendant and Movant Douglas M. Wade have discussed the need for Ms.
14   Steele to retain counsel with criminal law experience to advise her both in this matter
15   and the pending criminal action. She has been informed that Movants lack the necessary
16   background and experience to provide effective representation of counsel given her
17   current exposure in these matters.
18         4. The agreement for the retention of counsel’s services provided that Ms. Steele
19   maintain a current account of the fees and costs incurred and due. The provision is a
20   material part of the contract. As of January 1, 2021, Defendant’s account has been in
21   arrears. Despite promising to bring the account current, payment has not been made and
22   the account is more than three (3) months in arrears. The failure to pay fees and costs
23   due is a breach of the agreement. Multiple requests to bring the account current have
24   been communicated to Ms. Steele but payment has not been made.
25         5.   No discovery has taken place and no trial date has been set. Movants’
26   withdrawal will not cause any prejudice or delay in this case. There is ample time for
27   Defendant to obtain new counsel and there is no prejudice to co-Defendants or to
28                                2
      MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
00                      DEFENDANT CISSY STEELE
1    Plaintiff. Plaintiff and co-Defendants will not require any additional time to review the
2    case or to prepare for it.
3           6. Counsel is informed that Ms. Steele has contacted possible substitute counsel.
4           7. Counsel’s declaration states the current address of the client.
5    II. ARGUMENT
6           An attorney may not withdraw as counsel leaving the client in propria
7    persona except by leave of court. See: Darby v. City of Torrance, 810 F. Supp. 275, 276
8    (C.D.Cal. 1992). "The decision to grant or deny counsel's motion to withdraw is
9    committed to the discretion of the trial court." Washington v. Sherwin Real Estate, Inc, 694
10   F.2d 1081, 1087 (7th Cir. 1982).
11          In California, motions to withdraw are governed by the California Rules of
12   Professional Conduct adopted by the State Bar of California. Nehad v. Mukasey, 535 F.3d
13   962, 970 (9th Cir. 2008). This Court has applied the California Rules of Professional
14   Conduct to motions to withdraw as counsel. See: Beard v. Shuttermart of Cal., Inc. No.
15   07CV594WQH (NLS), 2008 WL 410694, at *2 (SDS Cal.,2008); Leatt Corp. v, Innovative
16   Safety Tech., LLC, No.09-CV-1301- IEG (POR), 2010 WL 4444708, at *1 (S.D. Cal. 2010).
17          Current Rule 1.16 [Former 3-700] provides for permissive withdrawal as counsel
18   upon a showing of one or more of the following factors:
19          “(b) Except as stated in paragraph (c), a lawyer may withdraw from
            representing a client if:
20          (5) the client breaches a material term of an agreement with, or
            obligation, to the lawyer relating to the representation, and the lawyer
21          has given the client a reasonable warning after the breach that the
            lawyer will withdraw unless the client fulfills the agreement or
22          performs the obligation;
            (6) the client knowingly and freely assents to termination of the
23          representation;
            (10) the lawyer believes in good faith, in a proceeding pending before a
24          tribunal, that the tribunal will find the existence of other good cause for
            withdrawal. Optional if we have grounds.”
25
26          Counsel shall not withdraw from employment until reasonable steps have been

27   taken to avoid reasonably foreseeable prejudice to the rights of the client, including

28                                3
      MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
00                      DEFENDANT CISSY STEELE
1    giving due notice to the client, allowing time for employment of other counsel, and
2    complying with applicable laws and rules.
3           “[T]he court has discretion to deny an attorney’s request to withdraw where such
4    withdrawal would work an injustice or cause undue delay in the proceeding.” Mandell
5    v. Superior Court, (1977) 67 Cal. App. 3d 1, 4; see also Estate of Falco (1987) 188 Cal. App.
6    3d 1004, 1014.
7           Courts have considered the following factors when evaluating a motion to
8    withdraw:
9           “(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal
            may cause to other litigants; (3) the harm withdrawal might cause to the
10          administration of justice; and (4) the degree to which withdrawal will
            delay the resolution of the case.” CE Res., Inc. v. Magellan Grp., LLC, 2009
11          WL 3367489, at *2 (E.D. Cal. Oct. 21, 2015); see also Deal v. Countrywide
            Home Loans, 2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010); and Beard
12          v. Shuttermart of Cal., Inc., supra, at *2 (S.D. Cal. Feb. 13, 2008).
13          Here, the client has been given reasonable notice of Movants concerns and been

14   advised of possible substitute counsel with ample time to retain new counsel. There has

15   been no discovery and there is no trial date set, eliminating prejudice to other litigants,

16   avoiding harm to the administration of justice, and causing no delay of the resolution of

17   the case.

18          Given Ms. Steele’s status as an unindicted co-Defendant in the criminal matter

19   pending in New York, she requires counsel with adequate experience in criminal matters

20   to advise her. Movants are not qualified to do so.

21          Good cause exists where a client indicates it will not pay costs of the defense and

22   attorneys’ fees. Canandaigua Wine Co. v. Edwin Moldauer No. 1:02-cv-06599 OWW DLB,

23   2009 WL 89141 at *2, (E.D. Cal. 2009).

24   III. CONCLUSION

25          For all of the reasons stated above, Movants Douglas M. Wade and the Law

26   Offices of Douglas M. Wade respectfully request that this Court grant them leave to

27   withdraw as counsel in the above-captioned matter, and enter an Order stating that

28                                4
      MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
00                      DEFENDANT CISSY STEELE
1    Movants have so withdrawn.
2    Dated: April 30, 2021        LAW OFFICES OF DOUGLAS M. WADE
3
4
                                  s/Douglas Wade______________________
5
                                  Douglas M. Wade
6                                 Counsel for Defendant, Cissy Steele

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                5
      MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
00                      DEFENDANT CISSY STEELE
